 

fusoc ean
UNITED STATES DISTRICT COURT | BOCUM ENT
SOUTHERN DISTRICT OF NEW YORK | ELECTRONY

    

 

MARTIN A, GROMULAT, : ao Le] /,
Plaintiff, : rn oametas ns ee PY u
vy, .
ORDER

CYNTHIA WYNN, KELLY DARROW, :
KATHY PANDEKAKES, and HUMAN : 20 CV 10490 (VB)
DEVELOPMENT SERVICES OF :
WESTCHESTER,

Defendants.
eounncen rey wena X

 

On June 4, 2021, plaintiff filed a second amended complaint (“SAC”). (Doc. #38).

Accordingly, it is hereby ORDERED that, by no later than June 25, 2021, defendants

 

may either: (i) file an answer to the SAC; or (ii) file a motion to dismiss the SAC; or (iii) notify

the Court by letter that they are relying on the initially filed motion to dismiss.

Dated: June 8, 2021
White Plains, NY
SO ORDERED:

awl Via

Vincent L. Briccetti
United States District Judge

 

 
